Citation Nr: 1213267	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  05-39 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to July 1984 and from May 1985 to December 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in October 2010.  At such time, the Board, in pertinent part, remanded the issue of entitlement to service connection for PTSD to the RO, via the Appeals Management Center (AMC).  

In January 2012, the RO/AMC issued a supplemental statement of the case in which it continued the denial of the claim.  Thereafter, the RO/AMC re-certified the appeal to the Board.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat, nor was he exposed to hostile military or terrorist activity while on active duty.  

2.  While the record contains a diagnosis of PTSD, it is not based on a verified in-service stressor and there is not credible supporting evidence that a PTSD stressor occurred as alleged.  

CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in a September 2001 letter.  In the letter, the RO advised the Veteran of the evidence required to substantiate his request to reopen his claim of service connection for PTSD.  He was also advised of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to the claim and that VA could assist him in obtaining any relevant evidence.  Later, in a November 2008 letter, he was advised to provide additional evidence that would permit the RO to investigate any alleged PTSD stressors.  

VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d). This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision. 38 C.F.R. § 3.159(c)(4)(iii). 

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and various private treatment records have been obtained.  

The Veteran's Social Security Administration (SSA) decision is contained in the claims file; however, records supporting this decision have not been obtained.  A May 2006 Report of Contact indicated that the Veteran's SSA file contained "basically only VA healthcare treatment records" and that there was no need to duplicate these records.  A September 2007 response from SSA indicated that they had no medical information on file for the Veteran.  The Board determines that further efforts to obtain these records would be futile.  Further, as noted below, the claim is essentially denied because the Veteran has not shown a verified in-service stressor, and it is not likely any post-service SSA treatment records would be probative in establishing an in-service stressor on which a diagnosis of PTSD could be based.

The record indicates that the RO made significant efforts to attempt to verify the alleged PTSD stress, including contacting the U.S. Army Crime Records Center and the U.S. Army Combat Readiness/Safety Center.  While these efforts did not verify the alleged PTSD stressor, the efforts are in substantial compliance with the Board's remand directive and remanding the matter for additional efforts to verify the PTSD stressor would be futile.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claims.  However, the Board finds that the evidence, which reveals that no treatment for PTSD or symptoms of PTSD during service, a normal service separation examination, and since there is no credible supporting evidence that a PTSD stressor occurred, leads the Board to conclude that an examination is not required.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issue addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Analysis

The Veteran asserts he has suffered from PTSD continuously since service.  He attributes PTSD to various non-service related stressors, such as interpersonal problems with his wife.  He also attributes PTSD to an in-service event.  As it pertains to an in-service PTSD stressor, the Veteran reports that in September 1980, while serving with the 705th Battalion, 5th Infantry Division at Fort Polk, he witnessed a fellow soldier lose an arm in a winch cable.  He reports the soldier subsequently died from his injuries.  (See, e.g., November 2008 VCAA Notice Response and May 2009 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder.)  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection specifically for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3)(2011).

Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Here, the Veteran's DD-214 reflects that his military occupational specialty was as an equipment repairman.  The service records do not indicate that he was in receipt of awards or decorations indicating combat service.  They reveal that he received an honorable discharge for his first period of service but received a discharge under honorable conditions for his second period of service due to his abuse of drugs.  

Hence, the alleged PTSD stressor is not alleged to be the result of combat, or fear of hostile military or terrorist activity.  

Thus, in order to prevail on his claim, the evidence must reveal a diagnosis of PTSD based on the alleged stressor and credible supporting evidence that the claimed in-service stressor occurred.  

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against the claim.  In sum, while there is evidence of a diagnosis of PTSD, it does not appear to be based on an in-service stressor.  In addition, there is not credible supporting evidence that the PTSD stressor occurred.  

In this regard, the record reveals a lengthy history of drug abuse and drug abuse treatment both in-service and following service discharge.  It is important to note that the law provides that no compensation shall be paid if a disability is the result of a Veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2011); see also VAOPGPREC 2-97 (January 16, 1997). 

Here the record reveals complaints of difficulty waking up and feeling tired and an impression of probable psychiatric etiology were noted in February 1979. 

The Veteran was hospitalized in May 1986 after he requested detoxification from cocaine.  He reported freebasing for the past five years and that his previous attempts to quit on his own were unsuccessful.  The provider noted that the Veteran displayed highly manipulative behaviors during his admission, including being extremely caustic and demeaning to some of the more vulnerable patients on the ward.  Diagnoses included moderate chronic cocaine abuse and dependence and mixed personality features, including the narcissistic and passive aggressive type. 

A January 1984 service discharge examination was negative for any complaints, findings or diagnoses related to any PTSD.  

A July 1987 VA general medical examination was negative for any psychiatric complaints, findings or diagnoses. 

An October 1987 VA psychiatric examination described the Veteran's inter-personal problems.  It included the Veteran's reports that he was hospitalized for depression during service due to his wife's affair with another woman.  He subsequently began drinking, smoking marijuana and using cocaine as a way to cope with the emotional distress he experienced after this incident.  He "turned himself in" for this drug use under the assumption that he would be granted amnesty but was instead given a general discharge for drug use.  Mental status examination revealed a mildly agitated affect with some underlying depression. There was no evidence of delusional thinking but some slight paranoia, as he claimed that there was a conspiracy which prevented him from being promoted in service.  The examiner noted that he did not have access to the Veteran's claims file at the time of the examination and that such a review would be useful in reaching a diagnosis.  A diagnosis of rule-out paranoid personality trait or paranoid personality disorder was made following this examination. 

An addendum to the October 1987 VA psychiatric examination indicated that the Veteran's claims file had been reviewed but that there was no information contained therein relating to depression, PTSD, or any other mental disorders.   

A March 1991 VA orthopedic examination was negative for any complaints, findings or diagnoses related to any psychiatric disorder. 

Diagnoses of cocaine dependence, cocaine abuse and organic mood syndrome were noted in a June 1992 VA treatment summary.  Polysubstance abuse was diagnosed in a June 1993 VA discharge summary.  

An August 1993 VA treatment summary noted diagnoses of polysubstance dependence, major depression and personality disorder.   

The Veteran reported feeling depressed about the end of his marriage to his second wife, the loss of his military career and being abused as a child in an August 1993 VA treatment note.   

Evidence received after the April 2000 rating decision included the Veteran's service personnel records and VA treatment records dated through January 2010. 

Diagnoses of a substance abuse history and major depression with suicidal ideations were made in an October 1999 VA treatment note. An Axis-II diagnosis of rule-out antisocial personality disorder was also made.   

The Veteran reported that he married his first wife during service in a January 2000 VA treatment note.  This marriage quickly deteriorated after he learned that she was a bisexual, that she had been caught in bed with another women in the barracks and that his fellow servicemen ridiculed him upon learning his wife's sexuality.  He became depressed and began to abuse substances heavily when his marriage declined.  He struggled with depression for the remainder of his military career.  The results of the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) were invalid as the results were consistent with a typical fake-bad profile. The Veteran was noted to over-report symptoms and that he usually endorsed the more obvious questions suggestive of severe psychopathology, including symptoms consistent with thought disordered patients. The general sense was that the Veteran was attempting to present himself as more mentally ill than was actually the case, and that this tendency might have been motivated by an attempt to acquire secondary gains such as financial compensation. A similar pattern of over-reporting was observed in the Millon Clinical Multiaxial Inventory-2 (MCMI-2).  Following this examination, diagnostic impressions of malingering, alcohol dependence in early partial remission, cocaine dependence in early partial remission and rule-out delusion disorder, unspecified type were made.  An Axis-2 diagnosis of mixed personality disorder with antisocial, narcissistic and passive-aggressive traits was also made.  The examiner opined that the Veteran's motivation for his tendency to over-report seemed purposeful and an attempt to receive secondary gains such as compensation through service connection. 

A February 2000 VA treatment discharge summary indicated that almost no significant improvement in the treatment goals was achieved and it became clear early on that the Veteran was not experiencing a distinct depressive episode.  Any depressive symptoms that he reported was related to remorse he felt after multiple drug relapses and he was unable to maintain abstinence from drug use over the course of seven weeks.  

A June 2001 VA treatment note reflects the Veteran's reports of anxiety and depression since he was attacked by ten teens in September 2000.  He now experienced nightmares about the incident, was overly suspicious of people he did not know, had intrusive thoughts and flashbacks at intervals and had nightmares. Auditory and visual hallucinations which were most pronounced during periods of heavy substance abuse were also reported.  His first period of depression occurred after his first wife began to flaunt her lesbian relationships in front of him and sexually harassed him. Impressions of cocaine dependence in early remission, alcohol dependence in early remission, marijuana dependence in early remission, a history of depression rule-out recurrent major depressive disorder with psychotic features, anxiety not otherwise specified (NOS) and rule-out PTSD, non-combat related.  The examiner noted that the Veteran's possible symptoms of PTSD were related to his September 2000 assault.   

In a December 2001 stressor statement, the Veteran detailed his relationship with his first wife and her alleged self-induced abortion with a hanger and quart of beer.   

The Veteran reported that the basis of his PTSD was "witnessing his ex-wife performing on abortion on herself" during service in a September 2001 VA treatment note.  This incident led him to abuse crack cocaine and he turned himself in five years later for treatment.   

A September 2003 opinion from Dr. D. L. indicated that the Veteran had been diagnosed with PTSD that was related to his military service.  His most prevalent symptoms were depression, anxiety and suspiciousness.   

A September 2005 opinion from Dr. D. C. noted the Veteran's complaints of fatigue and a depressed mood.  Assessments of fatigue, likely somatic depression and uncontrolled depression were made. 

Diagnoses of cocaine dependence, alcohol dependence disorder, rule-out mood disorder NOS and PTSD, historically noncombat were noted in an October 2007 VA discharge summary.  Cluster B traits historically were also diagnosed. 

A November 2009 statement from the Veteran's treating addiction therapist indicated that was active in his aftercare group which included several members diagnosed with PTSD.  

In sum, these records reveal treatment primarily for drug related disorders.  They do include the September 2003 diagnosis of PTSD, and as such, the Board will presume that the diagnosis was properly rendered in accordance with DSM-IV.  Significantly, the September 2003 diagnosis does not indicate which stressor, if any, resulted in the diagnosis.  Moreover, the record does not include credible supporting evidence of that the PTSD stressor occurred.  

First, a December 2010 response from the U.S. Army Crime Records Center stated that they had no record of the incident involving a severed arm.  In addition, a response from the Army Combat Readiness/Safety Center at Fort Rucker stated that a review of "all fatal accidents at Fort Polk from 1975 through 1981 and did not locate any accident matching the description provided."  This evidence from the service department is afforded greater probative weight than the Veteran's lay statements regarding the incurrence of a PTSD stressor.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim of entitlement to service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for post-traumatic stress disorder is denied.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


